Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 1 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 2 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 3 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 4 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 5 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 6 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 7 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 8 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 9 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 10 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 11 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 12 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 13 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 14 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 15 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 16 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 17 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 18 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 19 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 20 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 21 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 22 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 23 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 24 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 25 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 26 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 27 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 28 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 29 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 30 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 31 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 32 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 33 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 34 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 35 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 36 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 37 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 38 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 39 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 40 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 41 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 42 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 43 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 44 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 45 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 46 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 47 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 48 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 49 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 50 of 56
Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 51 of 56
    Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 52 of 56



            LIST OF CITED DOCUMENTS IN THE DECLARATION OF DIMITAR
                        YANAKIEV DATED OCTOBER 15, 2019

EXHIBIT NO.                                             DOCUMENT
Attachment (A)     CV of Attorney Dimitar Yanakiev
Attachment (B)     Bulgarian Commerce Act
                   Chapter Forty-three
                   SUBMISSION OF CLAIMS
Attachment (C)     Bulgarian Civil Procedure Code
                   Chapter twenty-three
                   EFFECT OF THE COURT DECISIONS
Exhibit 1          Certified copy of Judgment No.63 of the Varna Court of Appeals dated March 16, 2012
Exhibit 2          Certified copy of Letter of Philip Harris to Matthew Matteev, Chairman of the
                   Management Board and Executive Director of Fibank, dated January 27, 2011.
Exhibit 3          Certified copy of the Letter for damages from PH to Investbank, Fibank, UniCredit
                   Bulbank, dated December 3, 2010
Exhibit 4          Certified copy of Ayr’s Reorganization Plan filed in APD's Bankruptcy case dated
                   August 16, 2011
Exhibit 5          Certified copy of the March 28, 2012 Agreement
Exhibit 6          Certified copy of the Supplemental Agreement dated November 27, 2013
Exhibit 7          Certified copy of the Synopsis of Case-pertinent Preliminary Rulings of The Court of
                   Justice of the European Union.
Exhibit 8          Certified copy of the Judgment against Ayr Property Development, AD, Doc.13 Filed
                   03/14/17, case 16-03139-bjh
Exhibit 9          Certified copy of the Judgment against Ayr Property Development, AD, Doc.37 Filed
                   11/13/17, case 16-03140 –bjh
Exhibit 10         Certified copy of Ruling No.586 of the Varna Court of Appeals dated September 15,
                   2016
Exhibit 11         Certified copy of Ruling No.589 of the Varna Court of Appeals dated September 16,
                   2016
Exhibit 12         Certified copy of Ruling No.457of the Varna Court of Appeals dated December 16, 2016
Exhibit 13         Certified copy of Judgment No.5 of the Shumen District Court dated January 19, 2018
Exhibit 14         Certified copy of Transcript of Court Hearing of the Varna Court of Appeals dated May
                   2,2018
Exhibit 15         Certified copy of Ayr Trustee Motion on Appeal dated January 25, 2018 from Judgment
                   No.5 dated January 19, 2018
Exhibit 16         Certified copy of APD Creditors Committee Notice to Ayr Trustee, September 16, 2016
Exhibit 17         Ayr Trustee motion for approval to sell causes of action, Doc.63 Filed 10/22/17, case
                   No.14-34940-bjh-7
Exhibit 18         Court Order Granting Trustee’s Motion for approval to sell causes of action, Doc.70
                   Filed 11/20/17, case No.14-34940-bjh-7
Exhibit 19         Certified copy of the Motion of All Seas Property 2 OOD and Asset Management EAD
    Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 53 of 56



                to APD Trustee dated July 3, 2014
Exhibit 20      Certified copy of the List of APD Creditors dated July 9, 2014
Exhibit 21      Certified copy of the Writs of Execution against PIDB2 under bank loan 39KP-AA-2510
                and bank loan 014LD-L-000002
Exhibit 22      Certified copy of the Writ of Execution against Asset Management under Bank loan
                14LD-L-000006
Exhibit 23      Certified copy of FIB transferring to Torier Partner Limited the accounts receivables
                under the three Bank Loans Agreements № 39-КР-АА-2510 dated 22.11.2007, № 14-
                LD-L-000002 dated 02.10.2008 and № 14-LD-L-000006 dated 29.12.2009
Exhibit 24      Certified copy of the Court Order imposing Automatic Stay and confirming the
                Jurisdiction of US Bankruptcy law, case No. 14-34940-bjh-7, Doc.35 Filed 06/17/16
Exhibit 25      Certified copy of Ayr Trustee’s claim against Torier Partner Limited, Doc.1 Filed
                10/11/16, case 16-03140-blh
Exhibit 26      Certified copy of the Judgment against Torier Partner Limited, Doc.27 Filed 07/19/17,
                case 16-03140-bjh
Exhibit 27      Certified copy of Fibank's Statement of Claim in APD Bankruptcy proceeding
Exhibit 28      Certified copy of Ruling No.728 of Supreme Court of Cassation dated July 30, 2012
Exhibit 29      Certified copy of Judgment No.3 of the Targovishte District Court dated February 8,
                2013
Exhibit 30      Certified copy of the Judgment of the Targovishre District Court of No.16 dated May 3,
                2011
Exhibit 31      Certified copy of the Certificate of APD Creditors Committee dated September 3, 2014
Exhibit 32      Certified copy of Judgment No. 182 of the Targovoshte District Court of September 4,
                2013
Exhibit 33      Certified copy of the FIB's payment claim dated May 21, 2013
Exhibit 34      Certified copy of Ruling No. 179 of the Targovishte District Court dated September
                2,2013
Exhibit 35      Certified copy of the Order of EU Court dated September 9. 2014, case C-488/13

Exhibit 36      Certified copy of Ruling No. 38 of the Targovishte District Court dated February 14,
                2013
Exhibit 37      Certified copy of Ruling No. 304 of the Targovishte District Court dated July 11, 2014
Exhibit 38      Certified copy of Corpbank bank statement of APD’s bank account dated December 1,
                2014
Exhibit 39      Certified copy of the BNB's Register Entry pursuant to Art.62 (12)(3) Bulgarian Credit
                Institutions Law
Exhibit 40      Certified copy of BNB Instructions dated August 24, 2014
Exhibit 41      Certified copy of Ruling No.731 of the Varna Court of Appeals dated November 13,
                2013
Exhibit 42      Certified copy of Ruling No.735 of the Varna Court of Appeals dated November 14,
                2013
    Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 54 of 56



Exhibit 43      Certified copy of Ruling No. 318 of the Shumen District Court dated July 18, 2014
Exhibit 44      Certified copy of the APD Trustee’s Report dated June 20, 2014
Exhibit 45      Certified copy of Ruling of the Varna Court of Appeals dated December 12, 2013
Exhibit 46      Certified copy of the Declaration of Asset Management EAD dated November 25, 2014
Exhibit 47      Certified copy of the Declaration of Port Investment Development Bulgaria 2 EAD dated
                August 3, 2016
Exhibit 48      Minutes of Court Hearing dated 10 January 2013, in case No.82/2011, pages 17,18,19,20
Exhibit 49      Certified copy of Notice to the Minister of Justice of Bulgaria dated November 19, 2013
Exhibit 50      Certified copy of the Declaration of Philip Harris dated December 4, 2013
Exhibit 51      Certified copy of Notice of Attorney Nakova to Philip Harris dated October 9, 2014
Exhibit 52      Certified copy of the Bank reference in favour of Fibank as owner of APD's bank
                account dated December 1, 2014
Exhibit 53      Certified copy of the Bank reference in favour of the Five Companies as owners of
                APD's bank account dated November 17, 2014
Exhibit 54      Certified copy of the BNB's Supervision Report to FIB for 2012
Exhibit 55      Certified copy of the Escrow Agreement signed by Anthony Harriott and West Law
                Group on November 19,2010
Exhibit 56      Certified copy of the Supplementing the Sell of Receivable Agreement between FIB and
                Vili Vist EAD dated October 30, 2014
Exhibit 57      Certified copy of the Notary Notice of Corpbank re execution of Vili Vist EAD’s bank
                loan debt dated May 30, 2014
Exhibit 58      Certified copy of Corpbank’s Request to Cibole Services Incorporated Bulgaria EOOD
                for Voluntary Performance of Contract Obligations dated June 19, 2014
Exhibit 59      Certified copy of Notary Notice from Corpbank to Droslian Bulgaria EOOD demanding
                voluntarily payment, dated May 29, 2014
Exhibit 60      Certified copy of the Bank loan agreement of Droslian Bulgaria EOOD dated February
                27, 2013
Exhibit 61      Certified copy of the List of shareholders of Yurii Gagarin AD, 2015
Exhibit 62      Certified copy of the Good Standing Certificate of Comso Tabako EOOD
Exhibit 63      Certified copy of the Good Standing Certificate of NSN Investment EOOD
Exhibit 64      Certified copy of the TGI Middle East Presentation, 2016
Exhibit 65      Certified copy of the Statement of Trustee Daniela Kuceva dated March 11,2015
Exhibit 66      Certified copy of the Statement of Judge Rumyana Chenalova dated March 11, 2015
Exhibit 67      Certified copy of Attorney Nakova’s Notice to APD Creditors Committee dated October
                22, 2014
Exhibit 68      Certified copy of Attorney Nakova’s Notice to APD Bankruptcy Court dated November
                19, 2014
Exhibit 69      Certified copy of the APD’s Bank Account Statement dated November 13,2014
Exhibit 70      Certified copy of the APD Trustee Martin Apostolov’s Report dated November 17, 2014
    Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 55 of 56



Exhibit 71      Certified copy of APD Trustee’s Request to be released from post on July 11, 2014
Exhibit 72      Certified copy of the Good Standing Certificate of IPK Rodina AD
Exhibit 73      Certified copy of the List of shareholders of IPK Rodina EAD
Exhibit 74      Certified copy of the Letter from TC-IME AD dated October 23, 2015
Exhibit 75      Certified copy of Ruling No.545 of the Shumen District Court dated December 2, 2015
Exhibit 76      Certified copy of the Ayr Trustee’s Letter dated January 7, 2016
Exhibit 77      Certified copy of the APD Creditors Committee Report dated December 3, 2014
Exhibit 78      Certified copy of Judgment No.6 of the Shumen District Court dated December 10, 2014
Exhibit 79      Certified copy of Bulbank’s Payment order to resume case costs of November 26, 2015
Exhibit 80      Certified copy of the Delivery and Acceptance Statement dated June 24, 2016
Exhibit 81      Certified copy of Kota Energy EAD’s Notice to confirm payment of costs for APD
                Bankruptcy proceedings dated June 27, 2016
Exhibit 82      Certified copy of Judgment No.122 of the Targovishte District Court dated June 15,
                2012
Exhibit 83      Certified copy of the Ayr Trustee’s Cassation Complaint Filed on July 16, 2018
Exhibit 84      Certified copy of Meeting Minutes of APD Creditors Committee dated September 2,
                2016
Exhibit 85      Certified copy of APD Trustee’s Letter dated August 15, 2016
Exhibit 86      Certified copy of the Letter named «Payment Order» Filed sent by Fibank to Corpbank,
                Ref.9764 dated October 24, 2014
Exhibit 87      Certified copy of the Ayr Trustee’s Complaint to the European Commission against the
                Republic of Bulgaria dated February 28, 2019
Exhibit 88      Certified copy of the Stipulation to clarify causes of action, Doc.81 Filed 09/0718 case
                No.14-34940-bjh-7
Exhibit 89      Certified copy of PIDB2’s Claim against Bulgaria, Filing No 20891 of July 1, 2015
Exhibit 90      Certified copy of the Judge Metodi Lalov’s article describing the brutal political pressure
                exerted on the Bulgarian judiciary, dated May 6,2019
Exhibit 91      Certified copy of the Speech of Judge Lozan Panov, the President of the BG Supreme
                Court dated November 16, 2018
Exhibit 92      Report of Trustee of APD, Ganka Kolyovska dated January 19,2016
Exhibit 93      “Friendly Warning” email letter to Attorney Zahari Tomov dated May 21, 2016
Exhibit 94      Ayr's Letter to BNB dated December 20,2010
Exhibit 95      Letter of Philip Harris to the Trustee of APD Attorney, Attorney Maria Nakova dated
                December 1,2013
Exhibit 96      BNB' s Resolution № 104 dated August 15,2014
Exhibit 97      Transcript of court hearing in case 16-03138-bjh dated May 4,2017
Exhibit 98      Commerce Commodities Ltd Letter to FIB dated August 27, 2009
Exhibit 99      FIB letter to PH dated April 22, 2009
    Case 1:18-cv-11072-GHW-RWL Document 280 Filed 02/22/20 Page 56 of 56



Exhibit 100     Email correspondence of Chavdar Angelov with FIB dated October 2, 2009 about start
                of negotiation with Philip Harris and Ayr
Exhibit 101     Fibank email dated October 2, 2009 to invitation of Philip Harris to start negotiation
Exhibit 102     Philip Harris and Chavdar Angelov email discussion about negotiation with Fibank dated
                December 17, 2009
Exhibit 103     Philip Harris and Matthew Mattev email correspondence dated August 5 and 6, 2010
Exhibit 104     Letter of Syndicated Holdings LLC to FIB dated October 4, 2010
Exhibit 105     Expert Opinion of Carl F. Waid SWIFT MT 799 in support bank account Oriana Capital
                Partners dated November 6, 2010
Exhibit 106     Expert Opinion Colvin Financial Group of SWIFT MT 799 in support bank account
                Oriana Capital Partners dated November 7, 2010
Exhibit 107     Expert Opinion Wallace Financial Group, Inc. Expert Opinion of SWIFT MT 799 in
                support bank account Oriana Capital Partners dated November 7, 2010
Exhibit 108     Philip Harris email dated December 1, 2010 about conversation with Bank of America
                about Swift to bank account Oriana Capital Partners
Exhibit 109     Philip Harris email dated December 3, 2010 Message from Bank of America about Swift
                to bank account Oriana Capital Partners
Exhibit 110     Shawn Delbridge Program Manager of Oriana Capital Partners LLI dated January
                20,2011 about Swift to bank account Oriana Capital Partners
Exhibit 111     Philip Harris email correspondence with Chavdar Angelov dated February 23, 2011
                about Mexican bond
Exhibit 112     Philip Harris email correspondence with Anthony Harriott dated Febryary 24, 2011
                about Mexican bond
Exhibit 113     Declaration by Syndicated Holding LLC dated February 2011 to support Ayr's
                Reorganisation Plan for APD
